OoNNOR, J.,
dissenting: I regret to dissent from a decision of the Court in regard to .a question of practice, and have heretofore refrained from doing so. I do not question the wisdom of the statute or the propriety of the rule requiring reasonable certainty in the assignment of errors. I concur in the reasons so well stated by Mr. Justice Uolee in defense and explanation of the rule. I think that, giving to it a fair construction, the appellant has assigned with sufficient certainty the .alleged error “to the judgment of nonsuit.” I am not able to see how it could be made more definite. At the conclusion of the evidence the plaintiff makes a motion in the nature of a demurrer to the evidence to dismiss the action, for that, assuming all of it to be true, no1 actionable wrong is shown. This motion may by way of argument be supported by a number of reasons. The court, without assigning any reason, sustains the motion. How is the plaintiff to do more than except and assign as error that the motion for judgment of nonsuit was sustained? It is well settled and not infrequently the case in this Oourt that the judgment below may be sustained upon a reason entirely different from that urged or adopted in the Superior Oourt. The entire record is Open to the appellee to find any reason to sustain the judgment. I have not in my experience at the bar or on the bench seen any other method of assigning error upon appeal from a judgment of nonsuit, nor could I, if called upon, suggest any other form in which to do so. The fact that a large number of other errors are not assigned in accordance with the rule should not bar the appellant from having his valid assignment considered. Each exception and assignment of error is separate and distinct and their validity is in nowise interdependent. Another reason which brings me to the conclusion that the appeal should not be dismissed is that the form in which the assignment is made cannot mislead counsel for the appellee or impose any additional burden on this Oourt. I cannot understand how a demurrer to the evidence or for judgment of non-*419suit can be reviewed otherwise than by sending to this Court the entire evidence bearing upon the cause of action. Again, I think that upon a fair interpretation of the rule we should not dismiss appeals, but refer the record “to the Clerk or some other person to put in proper shape.” The right of appeal is secured by the Constitution, and, while the Legislature or this Court in their proper spheres may regulate the manner, time, etc., in which causes shall be brought to this Court, we should not, except in cases clearly outside the rules, refuse to determine “matters of law or legal inference” when presented to us in substantial accordance with the rules. I shall hereafter regard the practice as settled, hoping that counsel will be careful to conform to the rule. AATiile I must confess my inability to perceive how assignments of error to judgment upon demurrer to the evidence are to be made more specific, I am quite sure that the learned and experienced counsel who practice in this Court will discover a method of doing so to conform to the opinion of my learned brethren.